NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 JEFF POKORNY; et al.,                           No.     13-17141

                 Plaintiffs-Appellees,           D.C. No. 3:07-cv-00201-SC

 DENNIS OBADO,
                                                 MEMORANDUM*
                 Objector-Appellant,

    v.

 QUIXTAR, INC.; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                     Samuel Conti, District Judge, Presiding

                             Submitted July 5, 2016**
                             San Francisco, California

Before: SILVERMAN and NGUYEN, Circuit Judges and GARBIS,*** District
Judge.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Marvin J. Garbis, District Judge for the United States
District Court for the District of Maryland, sitting by designation.
      Dennis Obado appeals from a district court order denying his motion to be

reinstated as a class member after he had previously opted out. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. While there may be circumstances where equity requires a district court

to allow a person to rejoin a class after opting out, this is not such a case. Obado’s

motion to rejoin the class was filed more than nine months after the opt-out

deadline and more than two months after the second claims deadline. His excuse

for that late filing—that he never received the January 13 claims notice—was

contradicted by the claims administrator’s representations that the notice was

mailed to Obado’s address and not returned as undeliverable. Under these

circumstances, the district court was well within its discretion in denying Obado’s

motion.

      2. Obado’s ineffective assistance of counsel claim is not cognizable. Such a

claim does not exist in the civil context. Even if it did exist, it would lack merit

here. Class counsel did not represent Obado during the relevant proceedings.

      AFFIRMED.




                                           2